Detailed Action
This office action is in response to application No. 17/206,115 filed on 03/18/2021.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al. (US Publication No. 2014/0022918, hereinafter referred as Guo) in view of Werner et al. (US Publication No.  2016/0057679, hereinafter referred as Werner).
Regarding claims 1 and 11, Guo discloses performing active measurements of a maximum achievable bandwidth for the network (The backhaul performance measurements includes active measurements; see ¶ 0102. The measurement report includes peak throughput; see ¶ 0056.); 
determining an uplink direction bandwidth estimation for the network (The measurement includes uplink throughput; see ¶ 0102.); 
determining a downlink direction bandwidth estimation for the network (The measurement include downlink throughput; see ¶ 0102.); and
Guo fails to disclose determining, using the uplink direction bandwidth estimation and the downlink direction estimation bandwidth, a bandwidth estimation conclusion for the network. However, in analogous art, Werner discloses that the eNB/dSON measures the backhaul uplink/downlink throughput and reporting it to the cSON server; see figure 9 numeral 910 & ¶ 0095. The cSON server decide to adapt the backhaul rate limit at an eNB/dSON; see figure 9 numeral 920 & ¶ 0096. Notify [distributing] affected eNBs/cSONs of the adapted rate limit; see figure 9 numeral 930 & ¶ 0097. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo measurement system with an backhaul rate limit mechanism in order to avoid impact to Internet traffic by fulfilling the rate limit more quickly; see ¶ 0098.

Regarding claims 3 and 13, Guo discloses determining an uplink direction bandwidth estimation for the network comprises running test execution for a predetermined test-duration time using UDP packets (Uplink throughput test for uploading a test file using UDP from the measurement program on the wireless AP to the measurement program on the measurement server; see ¶ 0108. It is interpreted that the uplink throughput test is performed for a finite amount of time.).

Regarding claims 5 and 15, Guo discloses that the network has a maximum-bandwidth uplink bandwidth (The measurement report includes peak throughput for traffic in uplink and downlink directions respectively; see ¶ 0056.).

Regarding claims 6 and 16, Guo discloses determining a downlink direction bandwidth estimation for the network comprises running test execution for a predetermined test-duration time using UDP packets (Uplink throughput test for uploading a test file using UDP from the measurement program on the wireless AP to the measurement program on the measurement server. It is interpreted that the uplink throughput test is performed for a finite amount of time.). 

Regarding claims 8 and 18, Guo discloses that the network has a maximum-bandwidth downlink bandwidth (The measurement report includes peak throughput for traffic in uplink and downlink directions respectively; see ¶ 0056.).

Regarding claims 9 and 19, Guo fails to disclose distributing the uplink bandwidth estimated value throughout the network. However, in analogous art, Werner discloses that the eNB/dSON measures the backhaul uplink/downlink throughput and reporting it to the cSON server; see figure 9 numeral 910 & ¶ 0095. The cSON server decide to adapt the backhaul rate limit at an eNB/dSON; see figure 9 numeral 920 & ¶ 0096. Notify [distributing] affected eNBs/cSONs of the adapted rate limit; see figure 9 numeral 930 & ¶ 0097. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo measurement system with an backhaul rate limit mechanism in order to avoid impact to Internet traffic by fulfilling the rate limit more quickly; see ¶ 0098.




Claims 2, 4, 7, 12, 14, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al. (US Publication No.  2014/0022918, hereinafter referred as Guo) in view of Werner et al. (US Publication No.  2016/0057679, hereinafter referred as Werner) and further in view of Park et al. (US Publication No.  2018/0077032, hereinafter referred as Park).
Regarding claims 2 and 12, Guo, as modified, fails to disclose the performing active measurements of a maximum achievable bandwidth for the network comprises using an IPerf server. However, in analogous art, Park discloses that the active monitoring (e.g. iPerf) use a user datagram protocol (UDP) echo packet for transmitting and receiving a probe packet; see ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo measurement system with an iPerf feature in order to improve the management of the quality of experience (QoE) between various wired/wireless networks.; see ¶ 0001.


Regarding claims 4 and 14, Guo fails to disclose that the UDP packets have a predetermined packet-size. However, in analogous art, Park discloses that the active monitoring (e.g. iPerf) use a user datagram protocol (UDP) echo packet for transmitting and receiving a probe packet; see ¶ 0038. The information for imitating the traffic of the service to be measured may include at least one of a packet size; see ¶ 0097. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo measurement system with an iPerf feature in order to improve the management of the quality of experience (QoE) between various wired/wireless networks.; see ¶ 0001.

Regarding claims 7 and 17, Guo fails to disclose that the UDP packets have a predetermined packet-size. However, in analogous art, Park discloses that the active monitoring (e.g. iPerf) use a user datagram protocol (UDP) echo packet for transmitting and receiving a probe packet; see ¶ 0038. The information for imitating the traffic of the service to be measured may include at least one of a packet size; see ¶ 0097. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo measurement system with an iPerf feature in order to improve the management of the quality of experience (QoE) between various wired/wireless networks.; see ¶ 0001.


Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al. (US Publication No.  2014/0022918, hereinafter referred as Guo) in view of Werner et al. (US Publication No.  2016/0057679, hereinafter referred as Werner) and further in view of Han et al. (US Publication No.  2010/0271962, hereinafter referred as Han).
Regarding claims 10 and 20, Guo, as modified, fails to disclose distributing the downlink bandwidth estimated value throughout the network. However, in analogous art, Han discloses estimating an available backhaul downlink bandwidth in a communication network; see figure 3 numeral 308. Adjusting data transmissions to meet the bandwidth availability if necessary, in either an uplink or downlink; see figure 3 numeral 312 & ¶ 0031.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo measurement system with a bandwidth estimation mechanism in order to enable proper decisions on scheduling, admission control, or load balancing; see ¶ 0004.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang et al. (US 2003/0152034) The prior art discloses a method of quality of service (QoS) probing and analysis and infrastructure; see title. In specific, knowledge from network performance measurements will also enable the network providers themselves to intelligently deploy more powerful switches to boost network capacity; see ¶ 0002. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472